Title: From George Washington to Major General John Sullivan, 23 June 1777
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Middle Brook 23d June 1777.

I have yours of this Morning with one from Genl Maxwell to Genl Green inclosed. The Weather is still so unfavourable that I have no thoughts of putting the Army in Motion till tomorrow Morning at 4 OClock provided it is fair. Except some very considerable advantage will be gained by your marching this Evening, I would not have you turn out the Men, for without Tents, they, their Arms and Ammunition would suffer much. But you must judge from Circumstances, and act accordingly. I am Dear Sir Yr most obt

Go: Washington

